In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00055-CV



         ROY NEAL SHELLING, JR., Appellant

                           V.

       CHARLES A. THOMAS, ET AL., Appellees



         On Appeal from the 202nd District Court
                 Bowie County, Texas
             Trial Court No. 11C1073-202




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Roy Neal Shelling, Jr., has filed a request to withdraw his notice of appeal. Pursuant to

Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, his motion is granted. See TEX. R.

APP. P. 42.1(a)(1).

       The appeal is dismissed.



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       June 20, 2013
Date Decided:         June 21, 2013




                                                2